Citation Nr: 0704535	
Decision Date: 02/14/07    Archive Date: 02/22/07

DOCKET NO.  04-43 849	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Whether new and material evidence has been received to reopen 
a previously denied claim of entitlement to service 
connection for a chronic low back condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Andrew Mack, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1961 to May 1964.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Togus, Maine that denied the veteran's claim of entitlement 
to service connection for chronic low back condition on the 
basis that the veteran failed to submit new and material 
evidence sufficient to reopen the claim.  The veteran 
perfected a timely appeal of this determination to the Board.

During the pendency of this appeal, the RO, within the 
content of an October 2004 Statement of the Case, reopened 
the claim for service connection for a chronic low back 
condition, based on new and material evidence, and denied 
that claim on the merits.  In September 2006, the veteran 
appeared and offered testimony in support of his claim in a 
video conference before the undersigned Veterans Law Judge of 
the Board.  At that hearing, the Veterans Law Judge rephrased 
the issue as listed on the cover page of this decision.

In so doing, it is well to observe that in Jackson v. 
Principi, the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) held that the Board has a 
jurisdictional responsibility to consider whether it is 
proper for a claim to be reopened, and there is no prejudice 
to the appellant's ability to present his case when the Board 
addresses the issue of whether a claim should be reopened 
rather than addressing the reopened claim on the merits.  
Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  
Therefore, it was (and is) appropriate for the Board to 
rephrase and consider the veteran's claim as an attempt to 
reopen a finally decided claim, which requires the submission 
of new and material evidence as prescribed by 38 U.S.C.A. 
§ 5108 (West 2002).





FINDINGS OF FACT

1.  In July 1981, the Board entered a decision that denied 
the veteran's claim of entitlement to service connection for 
a chronic low back condition.  Neither the veteran nor the 
Board filed a motion for reconsideration of that decision.

2.  The new evidence submitted since the July 1981 Board 
decision relates to an unestablished fact of whether there is 
a  relationship between veteran's current low back condition 
and his service, and it raises a reasonable possibility of 
substantiating the veteran's claim.

3.  The evidence of record establishes that the veteran did 
not sustain a chronic low back condition in service.

4.  The evidence of record establishes that the veteran's 
currently diagnosed chronic low back condition is not 
attributable to military service or to any incident incurred 
therein.


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the 
previously denied claim of entitlement to service connection 
for a low back condition.  38 U.S.C.A. §§ 511(a), 5108, 
7103(a), 7104 (West 2002); 38 C.F.R. §§ 3.156(a), 20.1100(a) 
(2006).

2.  A chronic low back condition was not incurred or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303 (2006).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and assist a 
claimant in developing the information and evidence necessary 
to substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of any 
information or evidence not of record that is necessary to 
substantiate the claim, as well as what parts of that 
information or evidence VA will seek to provide, and what 
parts VA expects the claimant to provide.  The notification 
must also include the request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  38 C.F.R. § 3.159(b) (2006).  VA must provide such 
notice to a claimant prior to an initial unfavorable decision 
on a claim for VA benefits by the agency of original 
jurisdiction (AOJ), even if the adjudication occurred prior 
to the enactment of the VCAA.  See Pelegrini v. Principi, 
18 Vet. App. 112, 119-120 (2004).  

In this case, VA satisfied its duty to notify by means of a 
November 2002 letter from the AOJ to the veteran, which 
informed him of what evidence was required to substantiate 
his claim and of his and the VA's respective duties for 
obtaining evidence.  He was effectively furnished notice of 
the types of evidence that he needed to send to VA in order 
to substantiate his claim, as well as types of evidence VA 
would assist him in obtaining.  In addition, the veteran was 
informed of his responsibility to identify or submit directly 
to VA evidence showing a current disability, evidence of 
symptoms of this condition in service, and evidence of a 
medical link between the current disability and service.  In 
effect, this letter may be understood as communicating to the 
veteran the basis for the previous denial of the claim for 
service connection - that the evidence did not show a 
relationship between his current back condition and service.  
The veteran was also asked to submit any relevant evidence 
and/or information in his possession to the AOJ.

Furthermore, the VCAA requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all elements of a claim for 
service connection, so that VA must specifically provide 
notice that a disability rating and an effective date will be 
assigned if service connection is awarded.  Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  As the Board 
concludes below that the preponderance is against the 
veteran's claim for service connection, any questions as to 
the appropriate disability rating or effective date to be 
assigned are rendered moot.  Therefore, the Board finds no 
prejudice to the veteran in processing the issuance of a 
final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).

The Board also determines that VA has made reasonable efforts 
to assist the veteran in obtaining evidence necessary to 
substantiate his claim.  38 U.S.C.A. § 5103A (West 2002).  
The information and evidence associated with the claims file 
consist of the veteran's service medical records, post-
service private medical records, Social Security 
Administration disability medical records, a statement from 
the veteran's private physician, a VA spine examination, the 
veteran's testimony before the Board, and written statements 
from the veteran and his representative.  There is no 
indication that there is any additional relevant evidence to 
be obtained by either VA or the veteran.

II.  New and material evidence

In a July 1966 rating decision, the veteran was denied 
service connection for a back condition, and that decision 
became final.  In July 1981, the veteran's claim was 
reopened, and again the Board denied the veteran service 
connection for a back disorder on the basis that the 
veteran's current back problems did not relate to his 
service, and that decision became final.

Unless the Chairman of the Board orders reconsideration, all 
Board decisions are final on the date stamped on the face of 
the decision.  38 U.S.C.A. §§ 511(a), 7103(a), 7104(a); 
38 C.F.R. § 20.1100(a).  When a claim is disallowed by the 
Board, the claim may not be thereafter reopened and allowed, 
and claim based on the same factual basis may not be 
considered.  38 U.S.C.A. §§ 7104(b).  The exception to this 
rule is 38 U.S.C.A. § 5108, which states, in part, that 
"[i]f new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim."  Id.  Since a motion for reconsideration of the 
July 1981 Board decision has not been made, the issue now 
before the Board is whether the veteran has presented new and 
material sufficient to reopen his claim.

"New evidence" is evidence that has not previously been 
reviewed by VA adjudicators.  "Material evidence" is 
existing evidence, that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last final denial of 
the claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. 
§ 3.156(a).

Furthermore, in determining whether evidence is new and 
material, the credibility of the newly presented evidence is 
to be presumed.  See Kutscherousky v. West, 12 Vet. App. 369, 
371 (1999) (per curium).  The Board must review all of the 
evidence submitted since the last final disallowance of the 
claim on any basis in order to determine whether the claim 
may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 
(1999).

In the instant case, the veteran was denied service 
connection by the Board in July 1981 on the basis that 
veteran's current chronic low back condition was not incurred 
in service.  The veteran submitted a new opinion letter, 
dated in March 2003, of a private physician, which contains 
the opinion that the veteran's current back problems 
initially occurred while he was on active duty.  As this new 
evidence relates to the relationship between veteran's 
current low back condition and his service, which is an 
unestablished fact necessary to substantiate the veteran's 
claim, the Board finds that the veteran has submitted new and 
material evidence to reopen his previously denied claim.

The Board recognizes that the veteran's claim was decided by 
the RO on a de novo basis, a different approach from that 
used by the Board.  However, given that the RO denied the 
veteran's claim under that basis of adjudication, and in 
light of the Board's decision to reopen the veteran's claim 
on the basis of the submission of new and material evidence, 
the Board is of the opinion that the veteran will not be 
prejudiced by its decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).

III.  Service connection

The veteran argues that he is entitled to service connection 
for a low back condition.  Specifically, the veteran argues 
that his back pain is the result of an injury he suffered in 
service while he was moving a fuel container.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Regulations also 
provide that service connection may be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  In 
determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

In the instant case, the record reflects that the veteran 
currently suffers a low back disability, which, on VA 
examination in September 2004, was characterized as chronic 
lumbar disc disease with past spinal stenosis and 
arachnoiditis and ultimately spinal fusion from L4 to sacrum 
with metal instrumentation.

The veteran's service medical records furthermore indicate 
that the veteran complained of and received treatment for 
back pain.  A September 11, 1963 record indicates that the 
veteran reported that he had been experiencing low back pain 
for the past 2 or 3 days, and that the veteran was prescribed 
heat treatment for his lower back.  A January 18, 1963 record 
also notes the veteran complaining of back pain, and 
reporting that he had suffered an initial injury to his back 
the past February.  A January 19, 1963 record indicates that 
the veteran complained of a backache, described as not 
constant but intermittent for the past week, and that the 
veteran was prescribed heat treatment.

On the veteran's separation examination in April 1964, the 
veteran was not noted to have any problems with his back, and 
his spine and musculoskeletal system were noted to be normal.  
On his report of medical history dated on the same day as his 
separation examination, the veteran did not note any back 
problem or back condition, even though he noted a number of 
other past conditions such as chest pain in the winter of 
1962 and right shoulder pain in 1963.

In February 1966, the veteran received treatment for 
complaints of on and off lumbosacral area pain, which he 
related to an in-service injury.  The veteran reported that 
he believed he had hurt his back again 3 to 4 months prior, 
and complained of tenderness to palpation.  On x-ray 
examination, vertebral alignment and intervertebral spaces 
were preserved, and pedicles and pars were intact.  The 
veteran was noted to have somewhat increased Ferguson's angle 
(lumbosacral angel), which measured at approximately 45 
degrees.  The evaluating physician stated that such increased 
Ferguson's angle was said to predispose to an unstable 
lumbosacral joint occasionally, but that the change in the 
veteran's back was certainly not marked.  It was noted that 
there was no addional abnormality.

The veteran underwent a VA spine examination in June 1966 in 
connection with his initial service connection claim for a 
back condition.  On examination, the veteran was noted to be 
relatively asymptomatic at that time, with systemic review 
being negative.  There was no pelvic tilt, no tenderness or 
spasm, relatively normal free and easy motion, perfectly 
normal straight leg raising with alleged pain in the lower 
back on extreme backward motion only, no obvious weakness or 
atrophy, and neurological exam of the lower extremities was 
normal.  The veteran was found "to probably have a strain of 
the lower back", but nothing was found on examination at 
that time.  The diagnosis of the veteran was orthopedic 
disease not found, and records and history suggestive of mild 
chronic lumbo-sacral strain.  June 1966 radiology reports in 
connection with the examination indicated that the L4/L5 and 
L5/S1 interspaces were relatively narrow, with no other 
pathologic changes seen.  The vertebral bodies and processes 
appeared well-preserved.

Private medical treatment records dated in March 1970 note 
that the veteran sought treatment for chest pains, and at 
such time complained that he suffered back pains off and on.

In October 1974, the veteran received treatment for back pain 
after injuring his back while reportedly lifting a boat.  The 
veteran was diagnosed as having acute sacroiliac strain and 
was prescribed one week of rest.  

In January 1978, the veteran injured his back at work jumping 
backwards off of a low platform and landing on his heels.  He 
was diagnosed with spinal stenosis and right-sided disc 
herniation at L5-S1, and underwent surgery for such condition 
in October 1978.

The veteran sustained another back injury in 1979 when he 
slipped and fell at work, and in May 1981 he underwent a 
second decompressive laminectomy.

The veteran underwent a third surgery in November 1988, which 
involved a spinal fusion for a herniated nucleus pulposus at 
L4-L5.

In support of his claim, the veteran submitted a statement 
from a private physician, Dr. L., dated in March 2003.  Dr. 
L. expressed the opinion that the veteran's medical records 
clearly indicated that the veteran's back problem initially 
occurred while he was on active duty in the service, and such 
back problem should therefore be considered service 
connected.

The veteran was afforded a VA spine examination in September 
2004.  On examination, the veteran was diagnosed as having a 
single episode of low back strain in the military service in 
early 1963, and chronic lumbar disc disease with past spinal 
stenosis and arachnoiditis and ultimately spinal fusion from 
L4 to sacrum with metal instrumentation.  The examiner opined 
that the veteran's claim of onset of chronic low back pain in 
service with leg pains off and on "at most, might qualify 
him for service-connection for recurrent low back strain if 
existing VA guidelines allow such consideration", but that 
it was not until the January 1978 workplace injury that signs 
of radiculopathy emerged, which led to several low back 
operations and a spinal fusion.  The examiner also noted that 
a 45 degree lumbosacral angle, as noted on private x-ray 
examination in February 1966, was not thought to be 
significant as an indicator of pathology, and that the x-rays 
of the lumbosacral spine dated in June 1966 were thought to 
have been negative.

A September 2004 addendum to the September 2004 VA 
examination indicated that the veteran did not have a current 
diagnosis of recurrent low back strain that was at least as 
likely as not etiologically related to the treatment shown in 
service, and that it was not at least as likely as not that 
the veteran's chronic lumbar disc disease with past spinal 
stenosis, arachnoiditis, and ultimate spinal fusion was 
etiologically related to the treatment shown in service.

After a review of the record, the Board finds that a 
preponderance of the evidence is against the veteran's 
service connection claim.

The medical evidence of record demonstrates that the back 
problems the veteran has suffered since 1978 have been caused 
by the veteran's lumber disc disease, which began with his 
workplace accident in January 1978.  In some of the veteran's 
medical records dated after his January 1978 accident, such 
as an October 1978 neurological consultation, it was noted 
that the veteran had experienced back problems in the past, 
but to a lesser degree than he experienced after his January 
1978 injury.  However, aside from the March 2003 letter from 
Dr. L., there is no opinion or indication in the record that 
the veteran's back problems after January 1978 were related 
to any back problems that occurred in service.  Rather, 
nearly all medical evaluations of record relate the veteran's 
back problems to the series of back injuries he sustained 
beginning with the January 1978 injury.  There are no medical 
opinions of record, moreover, that link the January 1978 
injury or any of the subsequent injuries, to the veteran's 
prior back problems-specifically, to any in-service back 
problems.  Many of the evaluations, in fact, indicate no 
history of back problems before January 1978, including the 
October 1978 operation report (noting a one year history of 
pain in his low back), a February 1988 private medical 
examination (noting that the veteran was asymptomatic until 
January 1978), a March 1981 private medical opinion (in 
discussing the veteran's condition after the January 1978 
injury, noting that the veteran's past medical history was 
not contributory), and a May 1981 private opinion (noting 
that the veteran began having problems with his back and legs 
in 1978).  The Board furthermore notes a May 2002 medical 
evaluation reporting that the veteran came to work in 1964 
with a history of having had some back problems in the 
military, but that he had had no back problems at work until 
January 1978.

The Board recognizes that the veteran was treated for back 
problems in February 1966, after his period of service, after 
hurting his back again 3 or 4 months prior, and in October 
1974 when he hurt his back lifting a boat and was diagnosed 
as having acute sacroiliac strain.  The Board also recognizes 
that the veteran complained of off and on back problems when 
being treated for chest pains in March 1970.  However, the 
Board determines that such instances of back pain in the 
period of over 13 years from the veteran's service to his 
January 1978 workplace injury do not demonstrate a chronic 
condition that either led to the veteran's January 1978 
injury, or that link the veteran's in-service back treatment 
to his back problems after January 1978.  Furthermore, the 
record reflects that in the period after the veteran's 
service until the veteran injured his back in January 1978, 
the veteran engaged in heavy physical work at his job.

Finally, the Board notes the March 2003 etiology opinion by 
Dr. L. supporting the veteran's service connection claim, but 
finds the September 2004 VA etiology opinion of record to be 
more probative.  Although Dr. L. noted that the veteran 
underwent disc surgery in 1978, Dr. L. neither noted the 
January 1978 workplace injury, nor attempt to explain either 
how the veteran's in-service back problems relate to that 
injury, or how the veteran's in-service back problems relate 
to his current back problems, in light of the January 1978 
and September 1979 workplace injuries.  Dr. L.'s failure to 
address these issues is particularly relevant considering the 
September 2004 VA examiner's opinion that there were no signs 
of radiculopathy until the January 1978 injury, and 
considering that the x-ray reports of record had not been 
found to be positive for orthopedic disease until after the 
January 1978 injury.

Thus, in short, the Board determines that the current back 
problems suffered by the veteran are not related to his in-
service back problems.  Accordingly, service connection is 
not warranted.

Although the veteran may believe that he suffers a disability 
due to his service, he is not competent to provide opinions 
that require medical knowledge.  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).

In reaching these determinations, the Board has considered 
the doctrine of reasonable doubt.  However, as the 
preponderance of the evidence is against the veteran's claim, 
the doctrine is not applicable.


ORDER

New and material evidence having been received to reopen the 
claim of entitlement to service connection for a chronic low 
back condition is reopened, the appeal is granted to this 
extent only.

Entitlement to service connection for a chronic low back 
condition is denied.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


